Citation Nr: 1429605	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-30 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis, right shoulder, rated as 10 percent disabling prior to February 17, 2011 and as 20 percent thereafter.

2.  Entitlement to an increased (compensable) evaluation for service-connected right ear sensorineural hearing loss.

3.  Entitlement to an increased (compensable) evaluation for scars of the back, right axilla, and right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to October 1994, when he retired with 20 years of service, including service from August 1990 through October 1994 in support of Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issues are stated most accurately as listed on the title page of this decision.

Following the initial rating decision, service connection for gastroesophageal reflux disease (GERD) was granted by a January 2013 rating decision, and that claim for service connection is no longer on appeal.  

The Veteran testified at a Travel Board hearing before the undersigned in March 2014.  At his March 2014 hearing before the Board, the Veteran testified as to his belief that his Meniere's disease might be secondary to his service-connected right ear hearing loss or was incurred as a result of service.  A claim for service connection for Meniere's disease, as separate from labyrinthitis, for which service connection is already in effect, has not been adjudicated by the RO.  This claim is REFERRED to the RO for action as deemed necessary.
 
The right shoulder claim is partially addressed in the REASONS AND BASES section of this decision below; the claims are otherwise addressed in the REMAND portion of the decision below and are Remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Through February 17, 2011, the Veteran's arthritis, right shoulder, was manifested by disability of severity at least commensurate to limitation of active flexion and abduction approximating limitation in line with the shoulder, and by pain at the end of that range of motion.  


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for right shoulder (major extremity) acromioclavicular arthritis were met through February 17, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted below, all of the Veteran's claims need to be remanded because he has clearly stated that the disabilities have become more severe since his most recent VA examinations.  That notwithstanding, the Veteran currently has a staged rating for his right shoulder disability, and the Board finds that a higher (20 percent) rating is warranted for the period prior to February 17, 2011.  

Notably, on VA examination in May 2008, the Veteran reported cramping of the right shoulder blade and a pulling sensation at 90 degrees of flexion and abduction.  The Veteran had flexion to 94 degrees without pain, and to 120 degrees with pain, reduced to 116 degrees after repetitive motion.  Abduction was to 112 degrees, reduced to 108 degrees after repetitive motion.  However, the Veteran complained of pain beginning at 94 degrees, and a feeling of instability, with objective manifestations of popping and tightness of the right shoulder blade.  With consideration of the objective findings of tightness, and the subjective complaints of instability as well as pain, the Board finds that the Veteran approximated limitation of motion in line with the shoulder throughout the appeal period.  38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203.  

An increase to a 20 percent evaluation through February 17, 2011 is accordingly warranted.  To that extent only, the appeal is granted.  By this decision, the Board does not address whether an evaluation in excess of 20 percent for any appellate period is warranted; that question can only be resolved following the completion of the development requested below.  As the sole final determination made in this decision is fully favorable, no discussion of VA's duties to notify and assist is required at this time.


ORDER

An increase from 10 percent to 20 percent for right shoulder (major extremity) acromioclavicular arthritis, through February 17, 2011, is granted, subject to law and regulations governing the effective date of an award of compensation; the appeal is granted to this extent only.  


REMAND

At his March 2014 Travel Board hearing, the Veteran testified that each of the disabilities at issue had increased in severity since his February 17, 2011 VA examination.  VA treatment records since that examination date are not associated with the physical file or the VA electronic files.  The Veteran is entitled to updated, contemporaneous examinations.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a new 38 C.F.R. § 3.159(b) notice letter and be offered an opportunity to identify or submit any alternative records which might substantiate his claims, such as employment records reflecting the severity of a service-connected disability.  All attempts to obtain identified records should be documented in the file.  Updated VA treatment records should be requested

2.  The Veteran must be afforded a VA medical examination addressing the symptoms and severity of his service-connected right shoulder arthritis and his scars of the back, right axilla, and right shoulder.  The entire claims file (including Virtual VA and VBMS records) must be reviewed.  The Veteran must be interviewed to ascertain his current symptoms.  To the extent that the Veteran described pain or itching of his scars, it is requested that he ascertain when such symptoms began.

For the right shoulder, the examiner must conduct range of motion testing and must comment on the presence and extent of any dislocation, malunion, nonunion, or ankylosis.  To the extent that the disability is productive of painful motion, functional loss due to pain, excess fatigability, weakness, or additional disability during flare-ups, the examiner must so state.  The degree of motion at which pain is demonstrated during motion testing, if present, should be identified.

For the scars, the examiner must address the area of the scars, their depth, the extent to which they have been productive of pain or itching during the pendency of this appeal (since 2008), and any other symptoms present.

If the VA determines that separate examinations are warranted for these disabilities, that is acceptable to the Board, which leaves this matter to the discretion of the AOJ and the facility where any examinations would be conducted.

All opinions must be supported by a detailed rationale in a typewritten report.

3.  The Veteran must also be afforded a VA audiological examination addressing the his right ear hearing loss.  The entire claims file (including Virtual VA and VBMS records) must be reviewed.  The Veteran must be interviewed to ascertain his current symptoms.  

The examination must encompass pure tone threshold and Maryland CNC speech recognition testing.  Of particular importance is for the examiner to identify, for the entire appellate period since 2008, any functional effects of right ear hearing loss signifying social and occupational impairment that might otherwise not be reflected in the testing results.  Any such effects, as reported by the Veteran or otherwise discerned by the examiner, should be clearly indicated in the examination report.

All opinions must be supported by a detailed rationale in a typewritten report.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the claims on appeal.  If the determination of any claim remains less than fully favorable, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board, if appropriate.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


